The provisions of the Trading with the Enemy Act, as amended (U. S. Code, tit. 50, Appendix, § 1 et seq.), constituted a bar to the maintenance of the action while plaintiff was a resident of enemy-occupied territory. As a consequence the Statute of Limitations was tolled during that period (Civ. Prac. Act, §§ 24, 27, 28-a). Accordingly, the judgment and orders appealed from are unanimously reversed, with costs to the appellant, and plaintiff’s application for leave to serve an amended complaint is granted. Settle order on notice. Present — Glennon, J. P., Dore, Cohn, Callahan and Van Voorhis, JJ.